United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                                                               January 22, 2004
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                           No. 03-50340 c/w
                             No. 03-50406
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

HENRY SIDNEY WALCZAK,

                                           Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1164-ALL-EP
                       - - - - - - - - - -

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Henry Sidney Walczak appeals his convictions, following

a jury trial, of importation of marijuana and possession of

marijuana with intent to distribute, in violation of 21 U.S.C.

§§ 952 and 841(a).    The district court sentenced Walczak to

concurrent 37-month prison terms and three-year supervised-

release terms.

     Walczak contends the trial evidence was insufficient to

support the knowledge element of the convictions, in that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 03-50340 c/w
                           No. 03-50406
                                -2-

100.2 pounds of marijuana found by U.S. Customs Inspectors had

been concealed in various hidden compartments within the truck he

had allegedly bought only a week earlier in Mexico.     The evidence

was not insufficient to support an inference that Walczak knew

that the marijuana was hidden in his truck.    See United States

v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2000); United States

v. Jones, 185 F.3d 459, 464 (5th Cir. 1999).   Although Walczak

did not appear to be especially nervous when initially stopped

and questioned by Customs officials at the Ysleta port of entry,

he subsequently provided inconsistent statements to investigating

inspectors and agents.   For instance, Walczak initially told

inspectors that he had bought his truck three weeks earlier from

an El Paso dealership, but, after the dismantling of his truck

began, he told a Customs Special Agent that he had bought the

truck only a week earlier from a man in a bar in Juarez, whom he

could identify only by the man’s first name.   Moreover, the jury

was authorized to determine that Walczak’s general disavowal of

knowledge of the marijuana was implausible, because Walczak’s

story offered no reasonable time or opportunity for the allegedly

unknown smugglers to retrieve the marijuana from his truck within

the United States.   See Villarreal, 324 F.3d at 324.    The

evidence was sufficient to support the knowledge element of

Walczak’s convictions.

     Walczak’s convictions are AFFIRMED.